Citation Nr: 1224557	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation greater than 70 percent for major depressive disorder with sleep disorder and anxiety attacks from April 6, 2010. 

2.  Entitlement to nonservice-connected pension. 

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from March 1998 to May 2000. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Baltimore, MD RO.  

This case was remanded by the Board in December 2010 for further development.  

In April 2011 and June 2011, the appellant was sent notification regarding her wishes for representation.  The appellant was informed of her options.  She was also informed that if she did not respond within 30 days of the date of the letter it would be assumed that she wished to represent herself and that review of her appeal would resume.  The Veteran did not respond.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of an evaluation greater than 70 percent for major depressive disorder with sleep disorder and anxiety attacks from April 6, 2010, entitlement to nonservice-connected pension and entitlement to TDIU.  

Since the July 2010 Supplemental Statement of the Case (SSOC), new evidence has been associated with the record.  To that end, the appellant was afforded VA examinations in relation to her claims in June 2011.  In April 2012, the appellant was sent notification that additional evidence in support of the appeal was received but that the evidence has not been considered by the local RO.  She was informed of her right of agency of original jurisdiction (AOJ) consideration and that she may waive that right by submitting a waiver.  The appellant was told that she had 45 days from the date of the letter to respond.  It was related to the appellant that if no response was received it would be assumed that she did not wish to have the Board decide her appeal at this time and it would be remanded to the AOJ for review.  The appellant did not respond to the letter.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).  The record does not reflect that the appellant has waived RO consideration of the additional evidence received.  Thus, a remand is required for AOJ consideration of this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

Review the additional evidence submitted since the July 2010 SSOC and issue a SSOC that takes into consideration the newly submitted evidence.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


